H1 LAW GROUP
Eric D. Hone, ISB 5699
(Admitted Pro Hac Vice)
Email: eric@h1lawgroup.com
701 N Green Valley Pkwy, Suite 200
Henderson, Nevada 89074
Telephone: (702) 608-3720
Facsimile: (702) 608-3759

RUCHTI & BECK LAW OFFICES
James D. Ruchti, ISB No. 6366
Email: james@idaholaw.us
Oakley Building
1950 E. Clark Street, Suite 200
Pocatello, Idaho 83201
Telephone: (208) 478-5100
Facsimile: (208) 232-5100

Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 NELSON-RICKS CHEESE COMPANY,                    )   Case No. 4:16-cv-00427-DCN
 INC., an Idaho corporation,                     )
                                                 )   DECLARATION OF ERIC D. HONE IN
                               Plaintiff,        )   SUPPORT OF DEFENDANT
 v.                                              )   LAKEVIEW CHEESE COMPANY,
                                                 )   LLC’S MOTION FOR WRIT OF
 LAKEVIEW CHEESE COMPANY, LLC, a                 )   EXECUTION
 Nevada limited liability company,               )
                                                 )
                               Defendant.        )
                                                 )


       I, Eric D. Hone, being first duly sworn, hereby state:

       1.     I am an attorney of record for Defendant Lakeview Cheese Company, LLC

(“Lakeview”) in the above-captioned matter. I am duly licensed to practice law in the State of

Nevada, recently reactivated my license in Idaho, am admitted pro hac vice in this matter, and

have personal knowledge of all facts addressed herein, except for those matters stated upon


                                                1
information and belief, and as to those matters, I believe them to be true, and if called upon to

testify, could and would do so.

       2.      I make this declaration in support of Defendant Lakeview Cheese Company, LLC’s

Motion for Writ of Execution.

       3.      Attached hereto as Exhibit A is a true and correct copy of the Judgment entered by

the Court on July 12, 2018 (Dkt. No. 95).

       4.      Attached hereto as Exhibit B is a true and correct copy of the Amended Judgment

entered by the Court on June 28, 2019 (Dkt. No. 111, together with Dkt. No. 95, the “Judgment”).

       5.      The Judgment provides for the entry of judgment against Plaintiff Nelson-Ricks

Cheese Company, Inc. in the amount of $292,270.91. See Dkt. No. 111.

       6.      The Judgment provides for post-judgment interest at the legal rate. Id.

       7.      A total of $21,436.87 in post-judgment interest for the period of July 12, 2018

through July 10, 2019 has accrued as provided for by Idaho Code Section 28-22-104(2).

       I declare under penalty of perjury pursuant to the law of the State of Idaho that the

foregoing is true and correct.

       EXECUTED this 12th day of July 2019.


                                                    ERIC D. HONE




                                                2
EXHIBIT A
        Case 4:16-cv-00427-DCN Document 95 Filed 07/12/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  NELSON-RICKS CHEESE COMPANY,                Case No. 4:16-cv-00427-DCN
  INC., an Idaho corporation,
                                              JUDGMENT

        Plaintiff,

            v.

  LAKEVIEW CHEESE COMPANY,
  LLC, a Nevada limited liability company,

        Defendant.


      In accordance with the Memorandum Decision and Order entered concurrently

herewith,

      NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that judgment be entered in favor of Defendant, and this case closed.



                                             DATED: July 12, 2018


                                             _________________________
                                             David C. Nye
                                             U.S. District Court Judge




JUDGMENT - 1
EXHIBIT B
         Case 4:16-cv-00427-DCN Document 111 Filed 06/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


    NELSON-RICKS CHEESE COMPANY,                     Case No. 4:16-cv-00427-DCN
    INC., an Idaho corporation,
                                                     AMENDED JUDGMENT

          Plaintiff,

           v.

    LAKEVIEW CHEESE COMPANY,
    LLC, a Nevada limited liability company,

          Defendant.



        NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the prior judgment entered in favor of the Defendant (Dkt. 95) is

amended 1 to include costs and fees as determined by the Court (Dkt. 109), resulting in a

total judgment amount of $292,270.91. Interest to accrue at the legal rate until satisfied.


                                                     DATED: June 28, 2019


                                                     _________________________
                                                     David C. Nye
                                                     U.S. District Court Judge




1
 This Amended Judgment does not substantively change any actions previously taken in this
case or alter any existing time requirements on appeal. The Court’s sole purpose here is to clarify
and complete the record by including attorney fees and costs—that it already awarded—in the
Judgment.

AMENDED JUDGMENT - 1
